Citation Nr: 1028407	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  05-25 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include dysthymic disorder and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active military service from March 1968 to March 
1970 and from September 1972 to September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied entitlement to service connection for PTSD.  

The claim has been re-characterized to include an acquired 
psychiatric disability, which encompasses PTSD and a dysthymic 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

The Board notes that the Veteran was denied service connection 
for a sleep disorder, depression, and dysthymia and anxiety in a 
May 2007 rating decision.  It does not appear that the Veteran 
filed a notice of disagreement (NOD) regarding this decision; 
however, because the Veteran already perfected his appeal for 
PTSD, which under Clemons, includes a claim for other mental 
disorders, the Board finds that the broader claim of service 
connection for a psychiatric disorder is currently on appeal.  
See 38 C.F.R. § 20.200; Clemons, 23 Vet. App. at 1.  

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in July 2008.  

The Board remanded the Veteran's current claim for additional 
development in September 2008.  






FINDING OF FACT

Resolving all doubt in favor of the Veteran, the competent 
evidence shows a relationship between the current psychiatric 
disability, to include dysthymic disorder and symptoms of PTSD, 
and service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, 
to include dysthymic disorder and PTSD manifestations, have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The claim of service connection for a psychiatric disability, to 
include dysthymic disorder and PTSD, has been considered with 
respect to VA's duties to notify and assist.  Given the favorable 
outcome noted above, no conceivable prejudice to the Veteran 
could result from this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Analysis

The Veteran seeks service connection for a psychiatric 
disability, to include dysthymic disorder and PTSD, which he 
claims is related to his experiences while serving in Vietnam.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition of 
the DSM-IV.  38 C.F.R. § 3.304(f).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The first post-service medical evidence of an acquired 
psychiatric disorder is a January 2003 private medical letter.  
It notes that the authoring physician has been the Veteran's 
family doctor since January 1987 and that he has treated the 
Veteran for anxiety and depression.  A February 2005 private 
medical record notes that the Veteran has a problem with anxiety 
and depression and that his mood was moderately agitated.  A 
January 2007 VA psychiatric evaluation report notes that the 
Veteran was given a diagnosis of dysthymia.  An April 2010 VA 
examination report notes that the Veteran was given a diagnosis 
of dysthymic disorder.  Thus, the record shows that the Veteran 
has a current acquired psychiatric disability, to include 
dysthymic disorder.  

Regarding whether the Veteran has PTSD, an August 2006 private 
treatment record notes that the Veteran was given an impression 
of PTSD.  A November 2006 VA treatment record notes that the 
Veteran was given a diagnosis of subclinical PTSD, and a VA 
treatment record dated later in November 2006 notes that the 
Veteran was given a provisional diagnosis of rule-out PTSD.  An 
April 2010 VA examination report notes that a PTSD assessment was 
conducted.  The examiner listed the specific criteria for PTSD as 
reflected in the DSM-IV.  The examiner opined that although the 
Veteran exhibited symptoms of PTSD, the quantity and severity of 
his symptoms do not meet the DSM-IV diagnostic criteria.  In 
addition, results of psychological testing do not support a 
diagnosis of PTSD.  

The November 2006 VA treatment records note only that the Veteran 
has subclinical PTSD and rule out PTSD, which does not meet the 
diagnostic criteria contained in the DSM-IV.  Likewise, the 
August 2006 private treatment record does not discuss the DSM-IV 
criteria for PTSD.  In contrast, the April 2010 VA examiner 
specifically addressed each criteria for PTSD in the DSM-IV as 
required by 38 C.F.R. § 4.125(a) and concluded that the Veteran 
does not meet the diagnostic criteria.  Thus, the medical 
evidence of record does not establish that the Veteran has PTSD 
within the meaning of 38 C.F.R. § 3.304(f), which notes that a 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a).  The Board therefore finds that the Veteran 
does not currently have PTSD for VA purposes at this time.  
However, it is clear that he manifests PTSD symptoms and as such, 
these manifestations of subclinical PTSD are included in this 
grant of benefits as service-related.     

The Veteran claimed in a VA PTSD Questionnaire that in January or 
February 1969, outside of Danang, Vietnam, he was on guard duty 
with Battery A, the 3rd Battalion, of the 15th Artillery, and 
that an explosive device went off near him and that he returned 
fire and remained on alert throughout the night.  He also was 
involved in firefights on other occasions.  

The Veteran's service treatment records (STRs) from his period of 
active service, including his September 1970 separation 
examination, do not indicate that the Veteran had any psychiatric 
problems or complaints during service.  

However, the Veteran's personnel records reveal that he served in 
Vietnam for 1 year and 1 day and was awarded the Vietnam Service 
and Campaign medals.  His military occupational specialty (MOS) 
on his DD Form 214 is shown as light air defense artillery 
crewman; the Veteran's personnel records note that he was a 
gunner with the 5th Battalion, 2nd Artillery from August 1968 
until he was transferred to the continental United States (CONUS) 
in July 1969.  

Following the September 2008 Board remand, the U.S. Army and 
Joint Services Records Research Center (JSRRC) reported that the 
Operational Report for the 5th Battalion, 2nd Artillery notes 
that the unit had contact with the enemy on February 23-26, 1969, 
and various times in March and April 1969.  Contact on these 
dates was at every location that the 5th Battalion, 2nd 
Artillery, had personnel located.  

The Board notes that the Veteran's reported unit assignment 
contained in his VA PTSD Questionnaire differs from the unit his 
personnel records confirm he served with at the time the unit 
received enemy fire.  This may have been an error by the Veteran; 
however, it is not determinative as JSRRC has confirmed that the 
units the Veteran served with had enemy contact.  

During the pendency of this appeal, the provisions of 38 C.F.R. 
§ 3.304 were revised effective July 13, 2010; given that the 
Veteran's case was pending at the time of the issuance of the 
revised regulations, such revisions may apply.  The revision, in 
pertinent part, provides as follows:  

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of posttraumatic stress disorder and that 
the veteran's symptoms are related to the 
claimed stressor, in the absence of clear 
and convincing evidence to the contrary, 
and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, 
"fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  

38 C.F.R. § 3.304(f)(3) (2009 & 75 Fed. Reg. 39843 (July 13, 
2010)).  

Given the Veteran's personnel records indicating that during his 
lengthy service in Vietnam he served as a gunner and the findings 
of the JSRRC regarding the Veteran's unit, the Board finds that 
the Veteran's claimed stressful experiences are credible.  

As the record shows a current acquired psychiatric disability and 
credible stressful experiences during service, the determinative 
issue is whether these are related.  

A January 2003 private medical opinion letter notes that the 
Veteran has been a patient of the authoring physician since 
January 1987 and has been treated for anxiety and depression.  
The Veteran has frequent episodes of feeling uptight, uneasy, 
upset, and anxious.  If he goes out in the forest, he gets 
flashbacks of Vietnam.  He feels an absolute sense to need to 
escape from a situation.  The physician noted that in his 
experience he has not had a patient who has a phobia about being 
in the fields and woods; it sounds more like a military related 
problem than anything he sees in the civilian venue.  The 
physician noted that he has known and treated many other members 
of the Veteran's family, and the Veteran's particular 
personality, anger, and anxiety are unique to the Veteran and not 
a hereditary tendency.  

The April 2010 VA examination report notes that according to the 
RO's request-document the Veteran served in Vietnam and his 
stressors have been verified.  The examiner opined that it is at 
least as likely as not that the Veteran's dysthymic disorder is 
related to his service in the military.  The Veteran reports that 
he started having mental health problems when he first returned 
from Vietnam.  The examiner noted in an addendum opinion that she 
reviewed the Veteran's claim file and her conclusions remain the 
same.  

The April 2010 VA examiner noted a review of the Veteran's claim 
file and based her opinion that the Veteran's dysthymic disorder 
is related to his service on credible facts.  Thus, the April 
2010 examination report is competent medical evidence.  There is 
no medical evidence of record that indicates that the Veteran's 
current acquired psychiatric disability, to include a dysthymic 
disorder, is not related to his stressful experiences during 
service.  Therefore, given the January 2003 private medical 
opinion letter, at the very least, the evidence is in equipoise 
and any doubt is resolved in the Veteran's favor.

Accordingly, service connection for an acquired psychiatric 
disability, to include dysthymic disorder and manifestations of 
PTSD, is warranted.



ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include dysthymic disorder and PTSD symptoms, is 
granted.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


